Order unanimously affirmed without costs. Memorandum: Petitioner father appeals from an order of Family Court awarding custody of the parties’ two children to respondent mother with visitation rights to petitioner. Petitioner contends that the determination is erroneous because the court placed too much emphasis upon the stability factor, failed to consider the quality of the respective home environments, failed to consider respondent’s alleged mental health problems, and erred in concluding that the children’s best interests would be served by placing primary custody with respondent. We disagree.
The record establishes that petitioner is controlling and emotionally abusive, and shows comparatively poor judgment. The record also establishes that respondent is more nurturing and better able to provide for the children’s safety, stability, and educational, financial, moral, and emotional well-being (see, Eschbach v Eschbach, 56 NY2d 167, 171-174; Fox v Fox, 177 AD2d 209, 210). (Appeal from Order of Herkimer County Family Court, LaRaia, J.—Custody.) Present—Denman, P. J., Hayes, Callahan, Doerr and Fallon, JJ.